Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 – 4, 9 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satyan et al., hereinafter Satyan (US 20190025431 A1).

                Regarding claim 1, Satyan  discloses “A method comprising: 
          emitting a frequency-modulated continuous light beam that, over time, includes an up region, a down region, and a flat region, wherein the up region includes increasing a frequency of the continuous light beam, the down region includes decreasing the frequency of the continuous light beam, and the flat region includes maintaining the frequency of the continuous light beam at a constant frequency; 
               {Please note Satyan combines the background in Prior art with Summary of invention, however only para [0004] relates to LiDAR using conventional TOF (time-of-flight) method that is different than his invention,  and from PARA [0005] the prior art of LiDAR using frequency modulated continuous wave (FMCW) technique, is the same as used in the invention of Satyan upon which he further enhances the FMCW type LiDAR and utilizes the Figures including prior art Figures Fig 1 and so on to describes his invention.
             Fig 1 , 3 and [0005] as cited "FIG. 1 is a simplified block diagram of an exemplary coherent LIDAR system 100. The LIDAR system 100 is based on the frequency modulated continuous wave (FMCW) technique, where the frequency of a continuous wave (CW) laser is “chirped” or changed in accordance with a predetermined periodic frequency versus time function. The periodic frequency versus time function may be a positive linear sawtooth function where the frequency starts at a baseline value {Flat region = constant frequency}, increases linearly over a time period, resets to the baseline value {Flat region = constant frequency}, and repeats periodically. The periodic frequency versus time function may be a negative linear sawtooth function where the frequency starts at a baseline value {Flat region = constant frequency}, decreases linearly over a time period, resets to the baseline value {Flat region = constant frequency}, and repeats periodically. The periodic frequency versus time function may be a linear triangular function where the frequency starts at a baseline value {Flat region = constant frequency}, increases linearly over a time period, decreases linearly back to the baseline value {Flat region = constant frequency} over a second time period, and repeats periodically. The periodic frequency versus time function may be some other linear or nonlinear function. The system 100 includes a semiconductor diode laser 100 to produce the chirped waveform. This device will be referred to in this patent as a Chirped Diode Laser (CHDL).
As detailed in [0021 - 27] the up-chirp (up-region) and down-chip (down -region) following each other in calculating the increasing frequency (up-chirp)  provides (noted in [0025])  the additive Doppler shift and the frequency shift, versus the decreasing frequency (down-chirp) that provides the subtractive Doppler shift and the frequency shift (noted in [0026]). Please also see the “Interpreted that” at the end of this claim.


                detecting backscattered light;          
              determining a magnitude based at least in part on the detected backscattered light responsive to the flat region; and determining, based at least in part on the determined magnitude, a velocity of a target.    
        {[0006] further discloses the LiDAR operation using CHDL 110 (light source) producing  the collimated output beam 135 on object 160 (in Fig 1). collecting the reflected light 140 (backscattered light)  from the object and detecting  by photodetector 150 that provides an output current proportional to the incident optical power and whose frequency is directly proportional to the round-trip time delay to the target, and the range (distance) to the target is thus determined,                                  
             As further detailed in [0021 - 27] the up-chirp (up-region) and down-chip (down -region) following each other in calculation the increasing frequency (up-chirp)  provides (noted in [0025])  the additive Doppler shift and the frequency shift, versus the decreasing frequency (down-chirp) that provides the subtractive Doppler shift and the frequency shift (noted in [0026]) thus, 
             Interpreted that the constant frequency that is the flat region before or after the  up-chirp or down-chirp, is used in calculation of the frequency shift due to the delay of the reflected beam (backscattered light) and used in determining the range (distance), additionally  based on the Doppler shift (time shift in frequency) the velocity of a moving object is calculated, that is, the range-rate (velocity) as further detailed in [0027] as cited "Illuminating a target with both an up-chirp beam and a down-chirp beam, concurrently or sequentially, allows determination of both range (distance) and range-rate (velocity). For example, the optical frequency of a single CHDL can be modulated to follow a linear triangular function, as shown in FIG. 3, to provide sequential up-chirp and down-chirp measurements. Simultaneous determination of range and range rate is a major advantage of coherent LIDAR systems that enables faster and better target tracking in a variety of applications”}.
           

              Regarding claim 2, Satyan further discloses “The method of claim 1, wherein the first detected frequency is a range frequency”, was met by [0021-27], please note in light of the specification  “a range frequency” is defined as the frequency shift between the scan (outgoing light) frequency and the received / detected reflected light frequency (backscattered light) in which for the up-chirp region the frequency shift difference is shown in specification Fig 4, as Fa and for the down-chirp region the frequency shift is shown as Fb, and based on these frequency shifts of the up-chirp and down-chirp the formula ½(Fa + Fb) is a known formula for calculating the range frequency. Thus, in light of the specification, the claim language “wherein the first detected frequency is a range frequency”,  is met by [0021 – 27].    


               Regarding claim 3, Satyan further discloses “The method of claim 2, wherein the second detected frequency is a Doppler frequency”,  disclosed by [0021 - 27] citations in claim 1.      


               Regarding claim 4, Satyan further discloses “The method of claim 1, wherein the frequency during the up region increases linearly, wherein the frequency during the down region decreases linearly”,    was already met with citations [0005, 27] in claim 1.         


               Regarding claim 9, Satyan further discloses “The method of claim 1, wherein the up region, the down region, and the flat region are repeated over time”,
chirp (that is the up-region as in up-chirp, the down region as in down-chirp, and flat region as in base frequency aka the constant frequency region) are repeated over time was already met by [0005, 27] in claim 1 and additionally is detailed in   [0050 - 51].                                     

              Regarding claim 10, Satyan further discloses “The method of claim 1, wherein the up region, the down region, and the flat region create a first cycle, wherein a second cycle comprises a longer up region and a longer down region, further comprising: emitting the frequency-modulated continuous light beam according to the first cycle; and emitting the frequency-modulated continuous light beam according to the second cycle in response to recognizing the target”, in addition to the [0021 - 27] detailed in claim 1, is met by [0050 - 51].


              Regarding claim 11, Satyan further discloses “The method of claim 1, further comprising: determining a slope of calculated frequency differences plotted along ramp rate; and determining whether the calculated frequency differences fall along the determined slope; and determining, based only on the calculated frequency differences that fall along the determined slope, the velocity of the target”.
                    As detailed in claim 1, as illustrated in Fig 3 and 5, and besides [0021 - 27], additionally met by the slope of calculated frequency difference in [0051] and velocity met by (rate of change of range (distance) to an object) for a moving object as cited in [0021] "A coherent LIDAR system can determine both a range to a target and a rate of change of the range (range rate) to the target. FIG. 3 is a graph of optical frequency versus time which illustrates determining a rate of change of the range to a target. The reflected beam from a moving target".       


              Regarding claim 12 – 13, these claims implement the apparatus for which the method that details its process was noted in claim 1, and is rejected under the same rationale. Also  its hardware met by (“a light source” and  “an optical detector arranged to detect backscattered light” was met by [0006]  further discloses the LiDAR operation using CHDL 110 (light source) producing  the collimated output beam 135 on object 160 (in Fig 1). collecting the reflected light 140 (backscattered light)  from the object and detecting  by photodetector 150 that provides an output current proportional to the incident optical power and whose frequency is directly proportional to the round-trip time delay to the target, and the range (distance) to the target is thus determined.    


              Regarding claim 14, Satyan further discloses “The system of claim 13, wherein the light source and the optical detector are packaged in a shared housing”,
               Fig 1 LiDAR 100 includes both  the light source (CHDL 110) and the optical detector (photo detector 150) in the same housing , and [0007] provide an option for either the same housing or separated. Also Fig 16B block diagram shows one housing for CHDL (light source and detector arrays 1660A and 1660 B) and [0102] discloses the flexibility of using single wafer/chip or separated components.       

              Regarding claim 15, Satyan further discloses “The system of claim 12, further comprising: a light steering device arranged to steer the continuous light beam along a pattern”,  The light steering device (mirror) along a pattern (scanning light output) is  met by [0071] "The output beam impinges upon scanning mirror 875, which can be rotated about an axis 880. The scanning mirror 875 may be, for example, a MEMS (micro-electro-mechanical system) mirror capable of high speed scanning. Rotation of the scanning mirror causes the output beam to scan across the scene through a field of view Θ."                   
                            

              Regarding claim 16, Satyan further discloses “The system of claim 15, wherein the light steering device is a mechanical device or solid-state device” as already met in claim 15 by [0071].


              Regarding claim 17, Satyan further discloses “The system of claim 12, further comprising: a light source driver coupled to the light source and configured to apply a power signal to modulate the frequency of the emitted light of the light source”,
met by [0054].    

              Regarding claim 18 - 20, disclose limitations that are already met by the citations ad detailed in claim 12 (device) and claim 1 (method).

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 5 – 8 are rejected under 35 U.S.C. 103 as being un-patentable over Satyan et al., hereinafter Satyan (US 20190025431 A1) in view of Kaneda (US 20170350964 A1).
               Regarding claims 5, Satyan further discloses “The method of claim 1, wherein the up region {up-chirp} lasts for a first period of time, the down region {down-chirp} lasts for a second period of time, and the flat region {constant frequency, aka base frequency}, were met in detail in claim 1 by [0005], and [0021 - 27].

          Satyan is silent for the limitation “the flat region (constant frequency, aka base frequency) lasts for a third period of time, wherein the third period of time is equal to or shorter than either of the first period of time or the second period of time”, but
               Kaneda in a similar field of endeavor teaches this limitation as cited and illustrated using Fig 2 [0026] up-chirp (time period of the up region when frequency increases) as modified in [0053 - 56] continues from up-chirp to down-chirp (time period for the down region when the frequency decreases), per these citations the beginning and end of the up-chirp or down chirp are not constant, that is, the flat region (the third time period for the constant frequency before or after the up-chirp or down-chirp may change, which READS on “the flat region (constant frequency, aka base frequency) lasts for a third period of time, wherein the third period of time is equal to or shorter than either of the first period of time or the second period of time”. 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Satyan as taught in Kaneda to provide “the flat region (constant frequency, aka base frequency) lasts for a third period of time, wherein the third period of time is equal to or shorter than either of the first period of time or the second period of time”, for the purpose of, allowing the frequency chirp in up-chirp frequency increase and down-chirp frequency decrease to be adjusted versus the e maintaining period of the base (constant) frequency so that the frequency shift used for range (distance) determination versus the Doppler shift calculation used in finding the velocity (rate of change of range) to be optimized.


               Regarding claims 6, Satyan further discloses “The method of claim 5, wherein the third period of time is 2 microseconds or less”, is met by  [0052]  as cited "Some systems may use chirp durations or measurement times less than 1 microsecond". Thus since a chirp is defined as including all three regions  up-chirp + down-chirp + flat region (constant frequency, aka  base frequency), then all three regions being less than 1 microsecond means the flat region (third period) alone is even smaller than less than 1 microsecond  and meets the limitation "2 microsecond or less".                                 


               Regarding claims 7, Satyan further discloses “The method of claim 1, wherein the up region lasts for a first period of time, the down region lasts for a second period of time, and the flat region lasts for a third period of time, further comprising:”, is rejected by main  reference Satyan [0021 - 27] as detailed in claim 1,
             but Satyan is silent for  the limitation "changing the length of the third period of time, in response to detecting a target", but, 
                        Kaneda in a similar field of endeavor teaches this limitation, as cited / illustrated in  Fig 2 [0026] up-chirp (time period of the up region when frequency increases) as modified in [0053 - 56] continues from up-chirp to down-chirp (time period for the down region when the frequency decreases), per these citations the beginning and end of the up-chirp and down chirp are not constant, that is, the flat region (the third time period for the constant frequency or base frequency before or after the up-chirp or down-chirp changes which READS on "changing the length of the third period of time" and [0004] discloses "in response to detecting a target".
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Satyan as taught in Kaneda to provide "changing the length of the third period of time, in response to detecting a target”, for the purpose of, allowing the frequency chirp in up-chirp frequency increase and down-chirp frequency decrease to be adjusted versus the e maintaining period of the base (constant) frequency so that the frequency shift used for range (distance) determination versus the Doppler shift calculation used in finding the velocity (rate of change of range) to be optimized.

Regarding claims 8, Satyan further discloses “The method of claim 7, wherein the event is recognizing the target” already met with citations and explanation in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422